Citation Nr: 1635146	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.  His primary military occupational specialty was that of Air Frame Repairman.  He was stationed in the Republic of Vietnam from November 1969 to June 1971, where he was assigned to Company E, 723rd Maintenance Battalion.  His awards and decorations included the Aircraft Crewman Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO. 

In November 2012, the Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C. A copy of the transcript is of record.

In March 2013, the Board reopened the Veteran's petition for service connection for posttraumatic stress disorder (PTSD), but remanded this claim as well as his claim for service connection for OSA for additional development.  Subsequently, in March 2014, the Appeals Management Center (AMC) granted service connection for major depressive disorder with PTSD assigning an evaluation of 50 percent effective December 17, 2008.  This action constituted a full grant of the benefits sought, and the claim for service connection for PTSD is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDING OF FACT

The competent and credible evidence of record shows that Veteran's OSA is not related to a disease, injury, or event in service, and is not caused or aggravated by a service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for OSA, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent in January 2006 and May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are on file.  Prior to and pursuant to the March 2013 Board remand, VA and private medical treatment notes have been obtained as well as Social Security Administration records.   In light of the above, there was compliance, certainly substantial compliance, with the March 2013 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Additionally, a VA medical opinion was obtained regarding the etiology of the Veteran's OSA.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.


II. Service Connection 

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of her claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Additionally, in order to establish entitlement to service connection a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The Veteran originally submitted a claim for service connection for PTSD with "sleep problems."  See VA Form 21-4138, dated April 7, 2005.  As noted above, he was awarded service connection for PTSD and assigned an initial 50 percent rating, which contemplates the chronic sleep impairment associated with his PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has also been diagnosed as having OSA which he believes was caused by or aggravated by his service-connected PTSD.  See VA Form 21-4138, dated March 17, 2009.  Further, he testified in November 2012 that he began to have problems sleeping during service.  His wife stated that when he first came back from service it was not unusual for him to wake up at night and go outside to patrol the house.  She also stated that she would be in bed asleep and she would catch him staring at her to make sure that nothing was happening.

The service treatment records (STRs) do not reflect treatment or complaints of sleep problems.  The December 1971 separation examination report shows a normal clinical evaluation regarding the nose, sinuses, mouth and throat and all other areas evaluated.  The Veteran stated that he "was in good health."  

The earliest reference to OSA in the file is a July 2008 private treatment record from Rex Sleep Disorders Center, showing that the Veteran had severe OSA.  At that time, it was noted that he was being evaluated for snoring and witnessed apneas.  Snoring was noted to be severe associated with arousals.

A VA medical opinion was obtained in March 2014.  After review of the Veteran's records and medical literature, the examiner noted that the STRs were silent for OSA and concluded that it was less likely than not that the Veteran's OSA was incurred in or caused his time in military service.  The examiner also opined that the Veteran's OSA was less likely than not caused by or aggravated by his service-connected PTSD, diabetes mellitus, bilateral peripheral neuropathy, and back condition.  She stated that medical literature was silent for direct and/or secondary causality, aggravation and/or a result of OSA, PTSD, diabetes, peripheral neuropathy and a back condition.  Instead, the examiner commented that medical literature showed that obesity was a causal, nexus, proximal and aggravating risk factor for OSA.  She explained that the pathophysiology of OSA is when "during sleep, reduced upper airway inspiratory muscle tone and diminished reflex dilation lead to airway narrowing."  The examiner stated that "these effects are most pronounced in REM sleep, leading to increased obstructive events in predisposed patients."  See Flint: Cummings Otolaryngology: Head & Neck Surgery, 5th edition.  The examiner further explained that since sleep apnea results in "one or more pauses in breathing", this autonomic nervous system function results in shallow breaths during the sleep cycle.  To the contrary, she noted that PTSD is "caused by experiencing severe psychic trauma, which is defined as "an inescapable event that overwhelms an individual's existing coping mechanisms."  See Jacobson: Psychiatric Secrets, 2nd edition.  

The examiner observed that the Veteran's medical history included OSA, diabetes mellitus, type II, morbid obesity (BMI 38), hypogonadotrophic hypogonadism, hypertension, hyperlipidemia, GERD, osteoarthritis of back and Depression/PTSD. She noted that current medical literature indicated that "the chief disturbance of pulmonary function in obese individuals results from a decrease in residual lung volume because of increased abdominal pressure on the diaphragm, although fat distribution, independent of total fat, also affects ventilatory capacity.  In contrast to the relatively benign effects of excess weight on respiratory function, overweight often is associated with sleep apnea, which can be severe and associated with significant reduction in nocturnal oxygen saturation."  Feldman: Sleisenger and Fordtran's Gastrointestinal and Liver Disease, 9th edition.  Therefore, she opined that it was as least as likely as not that the Veteran's obesity was a major risk factor associated with and cause of his OSA.  Further, since the medical literature was silent for a relationship between the Veteran's OSA and his service-connected disabilities, she stated that it was less likely than not that the diagnosed OSA was directly or secondarily proximately due to or aggravated by the service-connected conditions.

The medical evidence in this case is unfavorable in terms of attributing OSA to the Veteran's active service or service-connected PTSD, diabetes mellitus, type II, peripheral neuropathy and/or back condition.  In determining whether there is this required attribution, the examiner considered the Veteran's treatment records, his lay statements, the objective physical examination results, and additional medical research.  Thus, the opinion had the proper factual foundation or predicate and is found to be of great probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran is competent to report that he began to have problems sleeping during service.  His wife's statements concerning her observation of his symptoms when he first came back from service are also competent.  However, neither the Veteran nor his wife are competent to attribute the Veteran's symptoms to a specific underlying physiological disability, such as obstructive sleep apnea.  And with respect to the matter of secondary service connection, neither the Veteran nor his wife are competent to provide an opinion as to whether the Veteran's OSA was caused or aggravated by his service-connected disabilities, i.e., PTSD.  These are medical determinations that require specialized knowledge, training, or medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  And even if the Veteran's and his wife's statements were considered to be competent, they are outweighed by the opinion of the May 2014 VA medical examiner, given the examiner's medical training.  

In short, the competent and credible evidence of record shows that the Veteran's OSA did not have its clinical onset during active service, is not related to any incident of service, and was not caused or aggravated by a service-connected disability, to include PTSD.   For these reasons and bases, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for OSA.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for OSA, to include as secondary to service-connected disabilities, is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


